     Case 2:20-cv-02275-RGK-KS Document 14 Filed 04/24/20 Page 1 of 2 Page ID #:249



 1                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10    AMY TSANG,                    )        CASE NO.: 2:20-cv-02275-RGK (KSx)
                                    )
11                   Plaintiff,     )        (Removed from California Superior Court,
                                    )        Los Angeles County – Case No.
12           vs.                    )        20STCV04547)
                                    )
13    FCA US, LLC; TUTTLE-CLICK’S )
      TUSTIN CHRYSLER JEEP          )        [PROPOSED] ORDER GRANTING
14    DODGE; and DOES 1 through 10, )        JOINT STIPULATION TO REMAND
      inclusive,                    )        PLAINTIFF’S CASE TO
15                                  )        CALIFORNIA SUPERIOR COURT
                     Defendants.    )
16                                  )
                                    )
17
18            For good cause showing, IT IS ORDERED that this case is immediately
19    remanded back to the Superior Court of the State of California in the Los Angeles
20    County Central District Court according to the terms of the parties’ Joint
21    Stipulation.
22            IT IS SO ORDERED.
23
24    Dated: April 24, 2020                      _____________________________
25                                               HON. R. GARY KLAUSNER
                                                 United States District Court Judge
26
27
28


      22320479v1                             1
     Case 2:20-cv-02275-RGK-KS Document 14 Filed 04/24/20 Page 2 of 2 Page ID #:250



 1
 2
 3                               CERTIFICATE OF SERVICE
 4            I hereby certify that on April 23, 2020, I filed the foregoing document
 5    entitled [PROPOSED] ORDER GRANTING JOINT STIPULATION TO
 6    REMAND PLAINTIFF’S CASE TO CALIFORNIA SUPERIOR COURT
 7    with the clerk of court using the CM/ECF system, which will send a notice of
 8    electronic filing to all counsel of record in this action.
 9
10                                                    /s/ Monica Y. Hernandez
                                                      Monica Y. Hernandez
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      22320479v1                                  2
